Citation Nr: 1700680	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-39 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 29, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  

In January 2016, the Board remanded the case for additional development.  

In a March 2016 rating decision, the rating for PTSD was increased to 100 percent, effective January 29, 2016.  As such the issue is as styled on the title page.

At the time of the January 2016 decision, the Board did not raise an issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board continues to find that the issue is not raised for the period prior to January 29, 2016.  The issue was not expressly raised and, at the time of the Board hearing, the Veteran was working in retail.  From January 29, 2016, a TDIU issue would be moot as the Veteran is now receiving a 100 percent scheduler rating for PTSD.


FINDING OF FACT

Prior to January 29, 2016, PTSD most nearly approximated occupational and social impairment with deficiencies in most areas; total social and occupational impairment was not shown.  



CONCLUSION OF LAW

The criteria for a 70 percent rating and no higher for PTSD, prior to January 29, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Analysis

The Veteran's combat-related PTSD has been assigned a 30 percent rating increased to 100 percent, effective January 29, 2016.  He maintains that his PTSD is worse than reflected in the 30 rating assigned, prior to January 29, 2016.  

The Veteran is competent to report his symptoms and the January 2009 VA examination report notes that he is a reliable historian.  The Board has considered the Veteran's credible report of symptoms, to include depression, anxiety, irritability, isolation, and difficulty with motivation, memory and sleeping, all of which result in impairment in occupational and social functioning.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximated the criteria for a 70 percent rating, prior to January 29, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Of particular significance in this case, the list of symptoms under the relevant rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

The Board notes that the Global Assessment of Functioning (GAF) scores ranging from 60 to 85 have been assigned during the appeal.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluating psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date, as in this case.  79 Fed. Reg. 45093 (Aug. 4, 2014).

The Board notes that a GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  A GAF score of 51 to 60 is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning. GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).  GAF scores ranging from 81 to 90 reflect absent or minimal symptoms for example, mild anxiety before an exam, good functioning in all areas, and interest and involvement in a wide range of activities, and indicates that one is socially effective and generally satisfied with life, and has no more than everyday problems or concerns.  

A November 2007 VA examination report notes sleep difficulty due to weekly intrusive memories resulting in anxiety and nervousness.  Although a GAF score of 75 to 85 was assigned, the AXIS IV entry was "moderate."  In addition, and although the January 2009 VA examination report reflects a GAF of 60 to 65, PTSD was noted to cause difficulty with his social and occupational functioning, with symptoms to include recurrent distressing dreams and physiological reactivity, avoidance, and a feeling of detachment from others.  

Moreover, the January 2009 VA examiner reported that although the Veteran felt his memory was normal, results of memory testing were quite low, a finding consistent with a September 2009 private report reflecting borderline verbal memory problems on clinical testing.  Equally important, the September 2009 report notes mild mental retardation and both social and cognitive problems were attributed to PTSD in the January 2009 VA examination report.  

In addition, the June 2010 VA examination report notes that PTSD impacted the Veteran's social functioning and contributed to a moderately limited social life and his ability to establish trusting relationships.  Although the report of examination reflects that he had been able to maintain employment for extended periods of time and a GAF of 62, the September 2009 private report notes that both physical and cognitive limitations likely precluded his success in all but the most highly supported work settings, and even under those circumstances, a requirement for significant amounts of structure in the work place, to include frequent breaks, such as five minutes every hour.  

Additionally, and although the March 2015 VA examination report notes only occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress, the January 2016 VA examiner reported total social and occupational impairment due to PTSD with symptoms to include irritability, anger, depression, anxiety, and insomnia, worsening over the years since separation, and that he was on the brink of losing his job due to PTSD symptoms.  

The 70 percent rating granted in this decision, prior to January 29, 2016, contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD and associated symptoms.  38 C.F.R. § 4.1.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes occupational and social impairment with deficiencies in the relevant areas.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met for PTSD, prior to January 29, 2016.  

Although a 70 percent rating is warranted, the Board finds that a rating in excess of 70 percent is not warranted at any time, prior to January 29, 2016 as it was at this point that an increase to 100 percent became factually ascertainable.  Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or nearly manifest the criteria for a 100 percent disability rating due to PTSD for any time prior to January 29, 2016.  The Veteran's PTSD does not result in total occupational and social impairment, prior to January 29, 2016.  Rather, the record reflects that the Veteran was employed, including at the time of the January 2016 VA examination.  

Although the June 2010 VA examination report notes a need for cognitive and emotional functioning to manage his own funds, and the Veteran testified at the November 2015 Board hearing that his wife handles mostly everything for him, both the January 2009 and March 2015 VA examination reports note that the Veteran was able to manage his own benefits.  The January 2009 VA examination report further notes that he was able to establish and maintain effective work relationships and could maintain a family role.  Moreover, both the June 2010 and March 2015 VA examination reports note that he did not pose a serious risk to himself or others.  

The Board notes that although September 2009 private report reflects borderline personality, the VA examinations note no other psychiatric disorder other than service-connected PTSD.  Regardless, and although a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c) ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); 38 C.F.R. §§ 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes").  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (personality disorder is an exclusion in § 3.303(c) and are excluded as noncompensable); Winn v. Brown, 8 Vet. App. 510, 516 (1996) ("A personality disorder, therefore, is not the type of disease-or injury-related defect to which the presumption of soundness can apply.").  

The June 2010 VA examination report notes that the Veteran was oriented to person, place, time, and situation.  Appearance and hygiene were noted to be appropriate.  Good eye contact was reported, and normal speech, communication, affect, and mood were reported.  Additionally, the March 2015 VA examination report notes that he was casually dressed, well groomed, and polite and friendly.  Good eye contact was reported, and he was noted to be calm, coherent, and cooperative.  He denied delusion or hallucination and suicidal or homicidal ideation.  Insight and judgment were noted to be fair.  

The Board finds that considering all the evidence of record, lay and medical, and resolving all reasonable doubt in the Veteran's favor, a 70 percent rating for PTSD is warranted, prior to January 29, 2016.  However, the preponderance of the evidence is against a rating in excess of 70 percent, prior to January 29, 2016, and there is no further doubt to be resolved as that doctrine was applied in finding that a 70 percent rating was warranted. 


ORDER

A 70 percent rating, but no higher, for PTSD is granted, prior to January 29, 2016, subject to the laws and regulations governing the payment of monetary awards.  




____________________________________________
RYAN T. KESSSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


